Citation Nr: 1444068	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for alcohol abuse.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972 and from February 1979 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 (hypertension, psychiatric disorder, alcohol abuse, tinnitus and hearing loss) and August 2010 (back disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims are now properly before the RO in Winston-Salem, North Carolina.

The Veteran's previous representative withdrew her representation in August 2014, in writing.  She provided notice to the Veteran of her withdrawal as representation, and the virtual record contains a signed notice from the Veteran regarding her withdrawal.

On his September 2011 substantive appeal, the Veteran requested a Board videoconference hearing.  His hearing was scheduled for August 2014; however, the Veteran did not report to the hearing.  His request for a hearing is therefore considered withdrawn.

The issue(s) of entitlement to service connection for hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision on the appeal, the Veteran's representative provided a written request to withdraw his claim of entitlement to service connection for a back disorder.

2.  In October 2011, prior to the promulgation of a decision on the appeals, the Veteran's representative provided a written request to withdraw his claims of entitlement to service connection for alcohol abuse, bilateral hearing loss, and tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a back disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of service connection for alcohol abuse by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of service connection for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  Id. 

In the present case, in July 2011 and October 2011, the appellant, through his representative, withdrew his appeals concerning the issues of entitlement to service connection for a hearing loss, tinnitus, alcohol abuse and a back disorder.  As there remain no allegations of error of fact or law for appellate consideration concerning these issues, the Board does not have jurisdiction to review these claims.  The appeals are therefore dismissed.


ORDER

The issues of entitlement to service connection for a back disorder, hearing loss, tinnitus, and alcohol abuse are dismissed.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

During a Decision Review Officer (DRO) hearing in November 2011, the Veteran testified that he witnessed a motor vehicle accident in Germany that resulted in the death of a German woman or girl.  The Veteran has stated that he received treating for hypertension in service, in 1991 or 1992, and that he was prescribed hypertensive medication in service.  The Veteran has additionally stated that he was treated for hypertension within 30 days of discharge from service.  He stated that these records would be with Dr. K-B. (private physician).  Additionally, the Veteran has argued that he was treated for psychiatric and alcohol symptoms in service.  He has indicated that this treatment occurred in 1979 following a divorce from his first wife, and that this treatment occurred in the 1990s, where he was hospitalized in Texas for six months (he has stated that this hospitalization occurred at both Fort Bliss (located in El Paso, Texas) and in Fort Worth, Texas.  He believes that this "mental hygiene" hospitalization was military treatment.

The virtual record does not contain the Veteran's service treatment records.  The Veteran served for 24 years, but the only currently available service treatment record is from his January 1969 induction evaluation.  The virtual record contains an email correspondence between a Winston-Salem RO employee and the Records Management Center in June 2009.  The RO employee requested all available service treatment records for the Veteran.  In July 2009, an email from an employee at the Records Management Center (RMC) noted that there were no service treatment records at the RMC for the Veteran, but that the filing system was "FLAGGED" to show interested in the event the record was found in the future.  The RO then sent a formal PIES request for service treatment records, noting that the records were not at the RMC.  PIES responded with the January 1969 induction evaluation record, and noted that no additional service treatment records were "on file at code 13 for this veteran."

Although the RO issued a formal finding of unavailability memorandum regarding information required to corroborate his claimed PTSD stressor, the virtual record does not show that the RO issued a formal finding of unavailability memorandum for the Veteran's missing service treatment records.  It also does not appear that the RO contacted the Veteran to inform him that his service treatment records were missing, and to request any copies in his possession.  On remand, the Veteran must be informed of his missing records, asked to submit any in his possession, and the RO should again attempt to obtain any records through official sources at it has been five years since their original request.  If the records are still unavailable, a formal finding of unavailability memorandum must be added to the virtual record.

During a January 2011 private PTSD evaluation, the Veteran reported treatment in Charlotte, North Carolina for alcohol.  These records are not in the virtual record.  It is not clear if they are private or VA treatment records.  He also stated he applied for Social Security Disability, but did not have a psychological test because he "did not have enough credits."  The virtual record does not show that attempts were made to obtain any Social Security Disability records, which must be made on remand.  

During his November 2011 DRO hearing, the Veteran reported he did not seek psychiatric treatment following service because he would talk to his primary care physician at Northeast Medical Clinic in Concord, North Carolina (Dr. M).  He has additionally noted that his hypertension records should be with private physician Dr. K-B.  The RO attempted to obtain treatment records from Dr. K-B. in January 2012 and May 2012, without response.  It is unclear if the Veteran was informed that Dr. K-B. was not responding to records requests and that it was the Veteran's responsibility to ensure those records were received by the VA.  As the claim is being remanded, the Veteran should be informed of the failure of Dr. K-B. to provide any treatment records.  Additionally, the Veteran should be requested to provide consent to release medical records for Dr. M at Northeast Medical Clinic.

The virtual record reveals that in July 2003 the Charlotte CBOC called the Veteran to report that his testing showed elevated cholesterol.  This is the only VA treatment record contained in the claims file.  The RO should ensure that all applicable VA treatment records are contained in the virtual record.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain, through official sources, the Veteran's service treatment records.  The Veteran has reported that he was hospitalized for an extended period in Texas during the 1990s following a suicide attempt.  All attempts to obtain records should be documented in the virtual record.  If attempts to obtain service treatment records fail, the Veteran should be informed and given the opportunity to provide any copies he may have in his possession.  If no service treatment records are obtained, a formal finding of unavailability must be added to the virtual record.

2.  Contact the Veteran and request that he provide consent to release medical records for Dr. K-B. and Dr. M. regarding his treatment for hypertension and a psychiatric disorder.  He should also be asked to inform the VA where he received alcohol treatment in 2010/2011, and if it was a private facility, to provide a consent to release medical information for this treatment as well.  The VA should obtain any VA treatment records related to the Veteran's claims and associate them with the virtual record.  Failed attempts to obtain private treatment records should be reported to the Veteran so that he may have the opportunity to obtain the records on his own behalf.

3.  Attempts should be made to obtain any Social Security Disability records, to include any associated medical records, through official sources. 

4.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought continue to be denied, the Veteran should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the virtual record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


